Citation Nr: 0306637	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-03 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to June 
1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that granted service connection and assigned an 
initial noncompensable rating for bilateral Achilles 
tendonitis.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board will consider awarding evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Meeks v West, 12 Vet. 
App. 352 (1999).

In December 2002, the veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran's left Achilles tendonitis is productive of 
symptoms that approximate moderate limitation of motion; 
marked limitation of motion is not shown.

2.  The veteran's right Achilles tendonitis is productive of 
symptoms that approximate moderate limitation of motion; 
marked limitation of motion is not shown.





CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 10 percent, and no 
higher, for left foot Achilles tendonitis are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5299-5024, 5271 
(2002).

2.  The schedular criteria for a rating of 10 percent, and no 
higher, for right foot Achilles tendonitis are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5299-5024, 5271 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for bilateral foot 
condition, and that the requirements of the VCAA have in 
effect been satisfied.

In this regard, the Board notes that by virtue of the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well as other notices issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and the basis for denial of the claim.  In a January 
2002 VCAA letter, the veteran was notified of the VCAA, and 
of what he could do to assist with his claim, and what 
evidence he needed to substantiate his claim; he was given 
notice of what evidence he needed to submit and what evidence 
VA would try to obtain.  The veteran has been afforded VA 
examinations for evaluation of his disabilities.  He was also 
afforded a hearing before the Board, and he and his 
representative have been given ample opportunity to submit 
additional evidence and written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Factual Background

The veteran's service medical records show that his ankles 
and feet were noted as normal on enlistment in August 1979.  
During service, a diagnosis of bilateral Achilles tendonitis 
was noted, with exostoses on both feet.  The veteran has been 
treated with steroid injections, pain management, stretching 
and exercise for chronic Achilles tendonitis, with the 
condition being variously noted in service as refractory to 
care.  Symptoms were reported as initially beginning after 
playing basketball, and sometimes progressing to a limp.  In 
a June 1993 medical consultation report, assisted range of 
motion of both ankles was noted as within normal limits, 
lacking 5 degrees to neutral on the left and right feet.  In 
October 1996, the veteran was placed on a permanent profile 
for no running, later changed by his request to walking and 
running at his own pace.  On March 1998 separation 
examination, chronic Achilles tendonitis was reported.

The veteran underwent a VA examination in July 1999, which 
was incomplete.  However, a radiologic report in July 1999 
showed moderately prominent exostoses extending off the 
medial aspect of the base of the medial malleolus on the 
left.  There was relative sclerosis of the lower limits of 
this malleolus.  There was no evidence of acute fracture or 
dislocation.  Prominent bony prominences were seen in 
relation to the upper posterior aspects of both calcaneal 
spurs at the attachment of the Achilles tendons.

On October 1999 Compensation and Pension VA re-examination, 
the veteran reported chronic Achilles tendonitis.  He 
complained of a history of pain at the insertion of the 
Achilles tendon into the heel, but the examiner noted that 
there was no pain at the examination because the veteran was 
not running or exercising then.  

On physical examination, the feet and ankles were noted as 
normal.  There was no tenderness to palpation.  Range of 
motion was full, with 20 degrees of dorsiflexion and 40 
degrees of plantar flexion.  Inversion was 30 degrees and 
eversion 20 degrees.

In a March 2000 rating decision, the RO granted service 
connection for bilateral foot condition to include Achilles 
tendonitis, but denied a compensable rating.  In a notice of 
disagreement the veteran asserted that he experienced severe 
pain in both Achilles tendons since 1984 while in service, 
with continued severe pain.  He stated that he has severe 
pain at different times during the day without exercising, 
and it was sometimes difficult to walk because of severe 
pain.

In December 2002, the veteran testified at a hearing before 
the undersigned to the effect that he experienced pain, rated 
at 6 on a scale of 1 to 10 on a normal day.  He indicated 
that as soon as his foot hits the floor in the morning, he is 
in pain.  He testified that exacerbations were not frequent, 
but would occur if he aggravated the feet by running more 
than three miles, during which pain increased to level 9.  He 
denied swelling or other symptoms.  Pain was controlled by 
exercise three days a week, including aerobic activities for 
about 45 minutes, and alleviated by Advil.  He described the 
pain as in the heel and running through the arch of the foot, 
with pain on use of the foot, right side greater than the 
left side.  He related that he had not sought any treatment 
for his ankles since military service, that his ankle 
disability did not prevent him from performing his work 
responsibilities, but made it more difficult because of the 
pain.

In several statements, the veteran and his representative 
argued that a rating analogous to arthritis of the foot, or 
comparable to loss of motion at a moderate level, was 
warranted.

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  However, the 
United States Court of Appeals for Veterans' Claims (Court) 
has made a distinction between the veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  In the case of an initial rating, such 
as in this case, separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that in evaluating a service-
connected disability involving a joint, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions. See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran is service connected for bilateral Achilles 
tendonitis.  Achilles tendonitis is a disability which is not 
included in the rating schedule.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.
 
Under 38 C.F.R. § 4.71a, schedule of ratings for the 
musculoskeletal system, tenosynovitis is rated under 
Diagnostic Code 5024.  In this case, it is appropriate to 
rate Achilles tendonitis (inflammation of the heel tendon) by 
analogy to tenosynovitis under DC 5024 as the symptomatology 
involved is similar.  The veteran's ankle disability is 
primarily manifested by pain on use and limitation of 
function.  

The veteran's ankle disability is currently noncompensably 
rated under DC 5024.  DC 5024 provides that tenosynovitis 
will be rated on limitation of motion of the affected parts 
as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  As the Achilles 
tendon attaches to the heel bone which connects above with 
the talus or ankle bone, Achilles tendonitis anatomically is 
properly rated by analogy to limitation of motion of the 
ankle.  

Limitation of motion of the ankle is rated under DC 5271 of 
the rating schedule.  Under diagnostic code 5271, a 10 
percent evaluation is warranted for moderate limitation of 
motion of an ankle.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.  

The words "slight," "moderate," and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See e.g. 38 
C.F.R. § 4.6.  The standard ranges of motion of the ankle are 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71, Plate II.

Based on the overall objective medical evidence of record, 
there is no basis for the assignment of even a 10 percent 
evaluation for moderate limitation of range of motion of the 
ankles.  On VA examination in October 1999, range of motion 
of the ankles was described as full, with 20 degrees of 
dorsiflexion, and 40 degrees of plantar flexion.  Inversion 
was 30 and eversion 20 degrees, with the examination noted as 
normal.  Thus the evidence generally shows that the veteran 
has no more than slight limitation of motion of the ankles, 
limited by 5 degrees of plantar flexion, with subjective 
evidence of pain.  The evidence does not show moderate or 
marked limitation of motion of the ankle sufficient for a 10 
or 20 percent rating.

However, the Board notes the veteran's numerous contentions 
that he experiences severe pain, and concludes that a higher 
rating may nevertheless be appropriate.  The Board finds that 
the credible testimony of pain on use, taken together with 
some limitation of motion of both ankles, suggests that the 
veteran likely experiences additional limitation of motion on 
repeated use and exacerbation of his foot condition.  Thus 
the evidence is in equipoise as to whether the veteran's 
bilateral foot disability more nearly approximates moderate 
limitation of motion.  Resolving reasonable doubt in favor of 
the veteran, the Board finds that the veteran is entitled to 
a higher initial rating of 10 percent under DC 5271 for 
moderate limitation of motion of each foot.  See 38 C.F.R. §§ 
3.102, 4.3, 4.71a.

A higher evaluation under this or any other DC is 
unwarranted.  Lack of use of the feet has not been shown, and 
neither has ankylosis of the ankles, marked limitation of 
motion, or moderately severe foot disability, for a higher 
rating under diagnostic codes 5270, 5271 or 5284.

Finally, there is no showing of exceptional or unusual 
disability factors such as to render impractical the 
application of the regular schedular standards, such as 
frequent periods of hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In fact, the 
veteran indicated in prior VA examinations and testified that 
he has continued to perform full-time work, and there is no 
evidence of record to the contrary.  Thus, an extraschedular 
rating is unwarranted. 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that a 10 percent evaluation for each 
ankle, under DC 5271, with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and the holding of the Court in 
DeLuca, supra, is warranted, and best represents the 
veteran's disability picture.  38 C.F.R. § 4.7.


ORDER

An initial rating of 10 percent for the veteran's right 
Achilles tendonitis is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

An initial rating of 10 percent for the veteran's left 
Achilles tendonitis is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

